Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2022

                                      No. 04-22-00158-CR

                                  Clarence Edward LIPPERT,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 7076
                      Honorable Albert D. Pattillo, III, Judge Presiding

                                         ORDER
        The clerk’s record was due on May 9, 2022. On May 13, 2022, the district clerk filed a
notification of late record stating an increased workload for their small office has prevented the
timely filing of the record.

       The request for additional time is GRANTED and the Gillespie County District Clerk is
ORDERED to file the clerk’s record no later than July 8, 2022. Further requests for an
extension of time will be disfavored.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court